Citation Nr: 1014373	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left piriformis 
syndrome.

2.  Entitlement to an initial compensable rating for 
seborrheic dermatitis for the time period prior to October 8, 
2009.

3.  Entitlement to an initial rating in excess of 30 percent 
for seborrheic dermatitis for the time period from October 8, 
2009.

4.  Entitlement to an initial rating in excess of 10 percent 
for frontal sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from July 1983 
to May 2005.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for left piriformis 
syndrome and which awarded service connection for seborrheic 
dermatitis and for frontal sinusitis, assigning initial 
noncompensable ratings for each disability effective June 1, 
2005.  Thereafter, the Veteran perfected an appeal as to the 
initial rating assigned for dermatitis and sinusitis 
disabilities.  

In a November 2009 decision review officer (DRO) rating 
decision the RO granted an increased rating of 30 percent for 
seborrheic dermatitis, effective October 8, 2009, and an 
increased rating of 10 percent for frontal sinusitis, 
effective June 1, 2005.  The issue of entitlement to higher 
disability ratings based upon an initial grant of service 
connection remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  The RO notified the 
Veteran of the information and evidence needed to 
substantiate his original claims for service connection in 
correspondence dated in October 2006, which included 
notification of how VA determines the disability rating and 
effective dated when a disability is found to be connected to 
service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to his claim for service connection for left 
piriformis syndrome, the Veteran contends that he was treated 
for this disability during service, including physical 
therapy for two years leading up to his discharge, and that 
he continues to have the same symptoms.  Service treatment 
records reflect the assessment of left piriformis/gemelli 
tightness in December 2003.  The Board finds that the 
November 2006 VA general medical examination to evaluate his 
claimed left hip disability was inadequate because the 
examiner did not review his service treatment records and 
because the physical examination did not appear to address 
his reported symptoms.  Reported musculoskeletal and 
neurologic findings did not specifically address his claimed 
left hip disability, nor were there any radiological studies 
responsive to his claimed disability.  The AMC/RO should 
schedule the Veteran for an appropriate VA examination (to 
include joints, neurological, and/or muscles examination if 
necessary) to determine the nature and etiology of his 
claimed left piriformis syndrome disability.

The Veteran also contends that his seborrheic dermatitis 
disability is more severely disabling.  In correspondence 
dated in February 2010, he requested an additional VA 
examination during an active phase of his disability.  
Unfortunately, he did not specify any time frame that his 
disability is typically active.  In a VA general medical 
examination report dated in November 2006, he indicated that 
his skin disability was worse in the winter months.  In a VA 
skin diseases examination dated in October 2009, he reported 
that his symptoms were present all the time.  The AMC/RO 
should ask the Veteran to specify when his skin disability is 
typically at its worst and schedule him for an additional VA 
skin diseases examination during that time period.  He should 
also be asked to identify any VA or private treatment records 
for his skin disability, particularly for periods of 
increased symptomatology.

Finally, in his substantive appeal received in April 2008, 
the Veteran indicated that his private physician, M. C., 
M.D., recently referred him to an otolaryngologist to receive 
further treatment for his sinusitis disability.  The AMC/RO 
should request the complete private treatment records from M. 
C., M.D., dated from June 2005 to the present as well as 
private treatment records from the otolaryngologist.  In 
addition, during an October 2009 VA nose, sinus, larynx, and 
pharynx examination, the Veteran identified having 
incapacitating episodes due to sinusitis (although no 
specific details were reported) and missing five weeks from 
his employment as a full-time web contract manager during the 
last 12 months due to his sinusitis disability.  The AMC/RO 
should request employment leave records, including any work 
excuse records from physicians.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for his claimed left 
piriformis syndrome and seborrheic 
dermatitis and frontal sinusitis 
disabilities.  Of particular interest are 
complete private treatment records from 
M. C., M.D., from June 2005 to the 
present, and any private treatment 
records from an otolaryngologist that the 
Veteran identified in his April 2008 
substantive appeal.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should request employment 
leave records from the Veteran's 
employer(s) from 2008 to the present, to 
include any work excuse records prepared 
by physicians for employer records. 

3.  The AMC/RO should contact the Veteran 
to inquire when his seborrheic dermatitis 
is typically most severely disabling.  

4.  After the above-requested information 
from the Veteran and any identified 
medical records are received or 
determined to be unavailable, the AMC/RO 
should arrange for the Veteran to undergo 
a VA skin diseases examination by a 
dermatologist during the time period in 
which the Veteran identifies his skin 
disability to be most severely disabling 
to determine the current severity of his 
seborrheic dermatitis.  The Veteran's 
entire claims file must be made available 
to the examining dermatologist for review 
in this case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Skin Diseases Examination.  The 
examination must respond to the 
instructions contained therein.

5.  After the above-requested employment 
and medical records are received or 
determined to be unavailable, the AMC/RO 
should arrange for the Veteran to undergo 
a VA nose, throat, larynx, and pharynx 
examination by a physician to determine 
the current severity of his frontal 
sinusitis.  The Veteran's entire claims 
file must be made available to the 
examining physician for review in this 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Nose, 
Throat, Larynx, and Pharynx Examination, 
changed on May 1, 2007.  The examination 
must respond to the instructions 
contained therein.

6.  After any additional medical records 
identified by the Veteran are received or 
determined to be unavailable, the AMC/RO 
should arrange for the Veteran to undergo 
an appropriate VA examination, to include 
a joints, muscles, and/or neurological 
examination if warranted, to evaluate the 
current nature and etiology of his 
claimed left piriformis syndrome 
disability.  The Veteran's entire claims 
file must be made available to the 
examining physician for review in this 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  

Following a thorough review of the claims 
folder and interview and examination of 
the Veteran, the examiner is asked to 
provide a medical opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current left hip disorder, to included 
left piriformis syndrome, was caused or 
aggravated by military service.  
Sustainable reasons and bases (medical 
analysis and rationale) are to be 
included with the opinion, including a 
discussion of any alternative etiology of 
any current left hip disability.  

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

8.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, including a discussion 
of whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321 for seborrheic dermatitis and/or 
frontal sinusitis.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

